Per Curiam.

The judgment from which leave to appeal is sought is based upon (1) lack of published notice to plaintiffs of application to the court for the appointment of commissioners charged with the duty of apportioning and assessing the cost of the improvement as required by the City Charter, and (2) omission of the commissioners (who are the assessing officers) to hold a hearing on notice to plaintiffs concerning any grievances which they might have to the tentative apportionment and assessment of the total improvement cost made in the report of the commissioners against plaintiffs’ several properties. The City Charter (art. VI, § 11, as amd. by L. 1912, ch. 424, § 3) contained an express authorization for such a grievance day which appears to have been omitted from its amendment by chapter 768 of the Laws of 1951. In whatever further proceedings may be taken, questions may arise concerning whether the constitutional right to a hearing on the tentative assessments is satisfied by the new proceedings, and whether the amended City Charter continues to satisfy this constitutional requirement by providing by implication for such a hearing before commissioners. These questions are not presented by the present record, inasmuch as no such hearing was conducted by these commissioners.
Motion for leave to appeal denied, with $10 costs and necessary printing disbursements.